ITEMID: 001-102256
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF HADEP AND DEMİR v. TURKEY
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 11;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. HADEP was a political party which had been established on 11 May 1994. At the time of its dissolution on 13 March 2003 its general secretary was the second applicant, Mr Ahmet Turan Demir, who had been elected to that post in February 2003.
6. In the general election held on 24 December 1995 HADEP received 1,171,623 votes, which represented 4.17% of the total number of votes cast. In the general election held on 18 April 1999 HADEP received 1,482,196 votes. However, as HADEP did not succeed in passing the required threshold of 10%, it was unable to be represented in the Grand National Assembly of Turkey following these two general elections (see HADEP and Others v. Turkey (dec.), no. 51292/99, 13 November 2008). In local elections held on 18 April 1999 HADEP won control of 37 municipalities. It had branches in 47 cities and in hundreds of districts. In 2002 HADEP became a member of the Socialist International.
7. The applicants submitted that, during a National Security Council (Milli Güvenlik Kurulu) meeting held on 18 December 1996, a decision had been taken to dissolve HADEP. In support of this assertion the applicants submitted to the Court a report which, they claimed, had been adopted by the National Security Council and which had subsequently been leaked to the press. The report, which is classified 'Secret', details a number of recommendations including “the control and pursuit of HADEP by the State in order to quell its activities”. Following this decision HADEP branches had been raided and its administrators had been subjected to physical pressure. In support of this latter argument the applicants submitted to the Court two reports, detailing the physical attacks on and the killings and forced disappearances of dozens of HADEP members, some of which have been examined by the Court (see, inter alia, Tanış and Others v. Turkey, no. 65899/01, ECHR 2005–VIII).
8. On various dates criminal proceedings were brought against a number of members of HADEP who were holding executive positions within the party. Some of the proceedings were suspended while some ended in convictions. Some of them were convicted of spreading “separatist propaganda”, in breach of section 8 of the Prevention of Terrorism Act, while others were convicted of “incitement to racial hatred and hostility in society on the basis of a distinction between social classes, races or religions”, in breach of Article 312 of the Criminal Code. A number of others were convicted of lending assistance to the PKK in breach of Article 169 of the Criminal Code, for making speeches, allowing hunger strikers to use HADEP premises and for possessing a number of documents prepared by PKK members in a law-firm owned by one of them. Some served their prison sentences while execution of the sentences of a number of others was stayed.
9. On 29 January 1999 the chief prosecutor at the Court of Cassation brought proceedings before the Constitutional Court and demanded that HADEP be dissolved. The chief prosecutor argued that HADEP had become a “centre of illegal activities against the integrity of Turkey”. In support of his allegations the chief prosecutor referred to the criminal proceedings pending against members of HADEP and a number of activities of its members. One incident relied on by the chief prosecutor was that during HADEP's annual general meeting in 1996 the Turkish flag had been taken down and replaced with a PKK flag.
10. On 25 February 1999 the chief prosecutor asked the Constitutional Court to render an interim decision banning HADEP from taking part in the forthcoming April general and local elections. The chief prosecutor's request was refused by the Constitutional Court on 8 March 1999.
11. On 5 April 1999 lawyers for HADEP submitted a written defence to the Constitutional Court. They alleged that the chief prosecutor's request for the dissolution of HADEP had been made as a result of the National Security Council's above-mentioned decision (see paragraph 7). They further argued, inter alia, that as it was not clear what the accusations against HADEP were, it was not possible for them to make full use of their defence rights. The lawyers relied on Articles 6, 9, 10, 11 and 14 of the Convention and Article 3 of Protocol No. 1 to the Convention, and asked the Constitutional Court to take into account the decisions and judgments of the European Court of Human Rights in cases concerning the dissolution of a number of other political parties in Turkey.
12. The chief prosecutor maintained in his written submissions of 9 April 1999 that HADEP had close ties with the PKK, and alleged that the former was being controlled by the latter. The chief prosecutor also repeated his request for HADEP to be dissolved before the elections which were to be held on 18 April 1999. This request was not accepted by the Constitutional Court.
13. During the proceedings, in their submissions to the Constitutional Court HADEP's representatives drew attention to the fact that the person who had taken down the flag was not a member of the party. They further stated that, immediately after the incident the HADEP congress had publicly condemned the incident. Since then HADEP had been dissociating itself from the incident and condemning it as an attack on a common symbolic value of the people of Turkey.
14. In its decision of 13 March 2003 the Constitutional Court decided unanimously to dissolve HADEP. The Constitutional Court based its decision on Articles 68 and 69 of the Constitution and sections 101 and 103 of the Political Parties Act (Law no. 2820). In arriving at its conclusion, the Constitutional Court took account of the activities of certain leaders and members of HADEP and concluded that HADEP had become a centre of illegal activities which included aiding and abetting the PKK.
15. The Constitutional Court noted, in particular, that during HADEP's annual general meeting in 1996 a non-HADEP member wearing a mask had taken down the Turkish flag and replaced it with a PKK flag and a poster of the then leader of the PKK, Abdullah Öcalan. During the same meeting slogans had also been chanted in support of the PKK and its leader. The then general secretary of HADEP Mr Murat Bozlak, who was present during the meeting on that day, had done nothing to stop the Turkish flag being taken down and had stated during his speech that “the existence of the Kurds in Turkey, who were not allowed to speak their mother tongue, had been denied. The PKK, despite ongoing military operations, massacres and provocations, was holding its ceasefire. Nothing could be resolved with military operations or with occupation.” The Constitutional Court considered the taking down of the Turkish flag as proof of the links between HADEP and the PKK. It further considered that the references made by Mr Bozlak to Turkey's fight against terrorism as an “occupation” and portraying Kurds as a separate nation showed that Mr Bozlak was supporting the PKK.
16. The Constitutional Court referred to Article 11 of the Convention in its judgment and stated that the rights guaranteed in that provision were not absolute and could be restricted in the circumstances listed in Article 11 § 2 of the Convention. It also referred to Article 17 of the Convention, and reached the following conclusion:
“Carrying out activities, by relying on democratic rights and freedoms, against the indivisible unity of the State with its nation is unacceptable. In such circumstances it is the duty and raison d'être of the State to prevent the abuse of these rights and freedoms. Allowing a political party which supports terrorism and which is supported by terrorism to continue to exist cannot be contemplated.
In statements and speeches made on behalf of the People's Democracy Party and in the course of various meetings, the party's general secretary Murat Bozlak, other party officials and chairmen and members of the party's provincial and district branches have stated that the Kurdish nation was a different nation from the Turkish nation; that the State of the Turkish Republic had been enforcing a policy of pressure and oppression on the Kurdish nation; that there was an ongoing war between the PKK terrorist organisation and the State of the Republic of Turkey; and that the Kurdish nation should take sides with the PKK in this war. Some of these activities have resulted in convictions. These persons have thus aided and harboured the PKK and its leader Abdullah Öcalan, whose aim is to destroy the indivisible unity of the State. The incidents, which are detailed in relevant parts of this judgment and which took place during the Second Congress of the People's Democracy Party on 23 June 1996 in Ankara, as well as the objects and documents found in the party headquarters and in the party's various branches confirm the [above-mentioned conclusion].
Activities by members of the People's Democracy Party and the evidence [in our possession] clearly show the links between the respondent party and the PKK. The following incidents and activities – and many others and judgments rendered by courts – are proof of the connection and support between the People's Democracy Party and the PKK terrorist organisation:
– organisation of various activities – under instructions from the PKK – such as hunger strikes, demonstrations and issuing press releases with a view to protesting against the attempt to assassinate Öcalan and against the work that had been carried out by the State of the Turkish Republic to apprehend Öcalan, and against his subsequent arrest;
– work to create, by referring to concepts such as freedom, brotherhood and peace, a sense of a different nation among the people who live in a certain part of the country or who claim to belong to a certain ethnic group;
– description of the State's struggle against the PKK terrorist organisation as a 'dirty war', as well as taking sides with the PKK in this war by carrying out certain activities and by displaying certain behaviour;
– provision of training to a number of young people, in line with the PKK ideology but under the disguise of in-party training, with a view to recruiting them to the party first and subsequently to the PKK terrorist organisation in order for them to carry out activities on behalf of the PKK terrorist organisation and then sending them to the PKK's mountain camps as armed militants;
– the keeping in the Party's headquarters and in its district and provincial branches, of objects, books, banners and photographs of members of the PKK as well as other PKK terrorist organisation propaganda documents for which the courts have issued confiscation orders;
– the fact of allowing people to watch the organisation's media organ MED TV in these places for propaganda purposes; and
– speeches and activities during HADEP's Second Congress.
In the light of the above, and in accordance with Articles 68 and 69 of the Constitution and section 101 (b) of the Political Parties Act, it is hereby decided to dissolve HADEP, which has become a centre of illegal activities against the indivisible unity of the State with its nation and which has aided and harboured the PKK terrorist organisation.
...”
17. As an ancillary measure under Article 69 § 9 of the Constitution, the Constitutional Court banned 46 HADEP members and leaders from becoming founder members, ordinary members, leaders or auditors of any other political party for a period of five years. The Constitutional Court also ordered the transfer of HADEP's property to the Treasury.
18. The decision of the Constitutional Court became final following its publication in the Official Gazette on 19 July 2003.
19. Article 169 of the Criminal Code in force at the relevant time provided as follows:
“Any person who, knowing that such an armed gang or organisation is illegal, assists it, harbours its members, provides it with food, weapons and ammunition or clothes or facilitates its operations in any manner whatsoever, shall be sentenced to not less than three and not more than five years' imprisonment ...”
20. Article 312 of the Criminal Code in force at the relevant time provided as follows:
“Non-public incitement to commit an offence
A person who expressly praises or condones an act punishable by law as an offence or incites the population to break the law shall, on conviction, be liable to between six months' and two years' imprisonment and a heavy fine of between six thousand and thirty thousand Turkish liras.
A person who incites people to hatred or hostility on the basis of a distinction between social classes, races, religions, denominations or regions, shall, on conviction, be liable to between one and three years' imprisonment and a fine of between nine thousand and thirty-six thousand liras. If this incitement endangers public safety, the sentence shall be increased by one-third to one-half.
The penalties to be imposed on those who have committed the offences defined in the previous paragraph shall be doubled when they have done so by the means listed in Article 311 § 2.”
21. Section 8 of the Prevention of Terrorism Act provided, in so far as relevant, as follows:
“Written and spoken propaganda, meetings, assemblies and demonstrations aimed at undermining the territorial integrity of the Republic of Turkey or the indivisible unity of the nation are prohibited. Any person who engages in such an activity shall be sentenced to not less than one and not more than three years' imprisonment and a fine of between one hundred million and three hundred million Turkish liras. The penalty imposed on a reoffender may not be commuted to a fine.”
22. Article 68 § 4 of the Constitution provides as follows:
“A political party's programme, statute or activities may not contradict the sovereignty of the State, the indivisible unity of the State with its nation, human rights, equality, principles of rule of law, sovereignty of the nation and democratic and secular principles of the Republic; they may not seek to establish a class-based dictatorship or any dictatorship and they may not incite people to commit offences.”
23. The relevant paragraphs of Article 69 of the Constitution provide as follows:
“5. A decision to permanently dissolve a political party shall be taken if it is established that its statute and programme are not compatible with Article 68 § 4 of the Constitution;
6. A decision to permanently dissolve a political party on account of activities which are contrary to Article 68 § 4 of the Constitution can only be taken if the Constitutional Court decides that [the party] has become a centre where such activities are carried out. A political party shall be deemed to have become a centre of such activities if those activities are carried out in an intensive manner by its members and if this state of affairs is expressly or implicitly accepted by the party's congress, its decision-making bodies or its groups within Parliament, or if those activities are carried out directly by the party's organs in a decisive manner;
7. Depending on the severity of the actions in question, the Constitutional Court may, instead of dissolving the party, decide to fully or partly deprive it of the financial aid it receives from the State;
...
9. Founding members or ordinary members whose declarations or actions lead to the permanent dissolution of a political party shall be disqualified from acting as founders, ordinary members, administrators or auditors of another political party for a period of five years starting from the date of publication in the Official Gazette of the reasoned decision of the Constitutional Court;
...”
24. At the time of the dissolution of HADEP the relevant paragraph of Article 149 of the Constitution provided as follows:
“The Constitutional Court sits with its president and ten members, and adopts its decisions with a simple majority. Cases concerning the annulation of provisions of the Constitution or the dissolution of a political party require a three-fifth majority.
...”
On 7 May 2010 Article 149 of the Constitution was amended. The relevant paragraph now reads as follows:
“...When deciding to dissolve a political party or to deprive it of the financial aid it receives from the State, a two-third majority is required.
...”
25. Sections 101 and 103 of the Political Parties Act (Law no. 2820) provide as follows:
“The Constitutional Court may decide to dissolve a political party:
(a) where [that party's] programme or statute contradicts the sovereignty of the State, the indivisible unity of the State with its nation, human rights, equality, principles of rule of law, sovereignty of the nation and democratic and secular principles of the Republic [and where they] defend and seek to establish a class-based dictatorship or any dictatorship [and where they] incite people to commit offences;
(b) where it is established by the Constitutional Court that [the] political party has become a centre of activities contrary to Article 68 § 4 of the Constitution; and
(c) where [the party] has received financial assistance from a foreign State, international organisation or from non-Turkish persons and companies.
In cases concerning (a) and (b) above and depending on the severity of the activities concerned, the Constitutional Court may, instead of dissolving the party, deprive it of half or more of the financial assistance provided by the Treasury for one year...”
“The Constitutional Court shall have the power to determine whether a political party has become a centre of activities which are contrary to Article 68 § 4 of the Constitution.
A political party shall be deemed to have become a centre of such activities if those activities are carried out in an intensive manner by its members and if this state of affairs is expressly or implicitly accepted by the party's congress, its decision-making bodies or its groups within Parliament, or if those activities are carried out directly by the party's organs in a decisive manner.”
26. In its Guidelines on the prohibition and dissolution of political parties and analogous methods (published in January 2000) the European Commission for Democracy through Law (Venice Commission) proposed the following:
“1. States should recognise that everyone has the right to associate freely in political parties. This right shall include freedom to hold political opinions and to receive and impart information without interference by a public authority and regardless of frontiers. The requirement to register political parties will not in itself be considered to be in violation of this right.
2. Any limitations to the exercise of the above-mentioned fundamental human rights through the activity of political parties shall be consistent with the relevant provisions of the European Convention for the Protection of Human Rights and other international treaties, in normal times as well as in cases of public emergencies.
3. Prohibition or enforced dissolution of political parties may only be justified in the case of parties which advocate the use of violence or use violence as a political means to overthrow the democratic constitutional order, thereby undermining the rights and freedoms guaranteed by the constitution. The fact alone that a party advocates a peaceful change of the Constitution should not be sufficient for its prohibition or dissolution.
4. A political party as a whole can not be held responsible for the individual behaviour of its members not authorised by the party within the framework of political/public and party activities.
5. The prohibition or dissolution of political parties as a particularly far-reaching measure should be used with utmost restraint. Before asking the competent judicial body to prohibit or dissolve a party, governments or other state organs should assess, having regard to the situation of the country concerned, whether the party really represents a danger to the free and democratic political order or to the rights of individuals and whether other, less radical measures could prevent the said danger.
6. Legal measures directed to the prohibition or legally enforced dissolution of political parties shall be a consequence of a judicial finding of unconstitutionality and shall be deemed as of an exceptional nature and governed by the principle of proportionality. Any such measure must be based on sufficient evidence that the party itself and not only individual members pursue political objectives using or preparing to use unconstitutional means.
7. The prohibition or dissolution of a political party should be decided by the Constitutional court or other appropriate judicial body in a procedure offering all guarantees of due process, openness and a fair trial.”
27. Resolution 1308 (2002) of the Parliamentary Assembly of the Council of Europe on “Restrictions on political parties in the Council of Europe member states” states, in particular, as follows:
“...
10. ...[T]he Assembly believes that in exceptional cases, it may be legitimate for a party to be banned if its existence threatens the democratic order of the country.
11. In conclusion and in the light of the foregoing, the Assembly calls on the governments of member states to comply with the following principles:
i. political pluralism is one of the fundamental principles of every democratic regime;
ii. restrictions on or dissolution of political parties should be regarded as exceptional measures to be applied only in cases where the party concerned uses violence or threatens civil peace and the democratic constitutional order of the country;
iii. as far as possible, less radical measures than dissolution should be used;
iv. a party cannot be held responsible for the action taken by its members if such action is contrary to its statute or activities;
v. a political party should be banned or dissolved only as a last resort, in conformity with the constitutional order of the country, and in accordance with the procedures which provide all the necessary guarantees to a fair trial;
vi. the legal system in each member state should include specific provisions to ensure that measures restricting parties cannot be used in an arbitrary manner by the political authorities.”
28. On 13-14 March 2009 the Venice Commission, acting on a request from the Monitoring Committee of the Parliamentary Assembly of the Council of Europe (PACE) asking it “to review the constitutional and legal provisions which are relevant to the prohibition of political parties in Turkey”, adopted the “Opinion on the Constitutional and Legal Provisions Relevant to the Prohibition of Political Parties in Turkey”. The relevant parts of the Opinion are as follows:
“...
105. The Venice Commission concludes that, when compared to the common European practice, the situation in Turkey differs in three important respects:
1. There is a long list of substantive criteria applicable to the constitutionality of political parties, as laid down in Article 68 (4) and the Law on political parties, which go beyond the criteria recognised as legitimate by the ECtHR and the Venice Commission.
2. There is a procedure for initiating decisions on party prohibition or dissolution which makes this initiative more arbitrary and less subject to democratic control, than in other European countries.
3. There is a tradition for regularly applying the rules on party closure to an extent that has no parallel in any other European country, and which demonstrates that this is not in effect regarded as an extraordinary measure, but as a structural and operative part of the constitution.
106. In conclusion, the Venice Commission is of the opinion that the provisions in Article 68 and 69 of the Constitution and the relevant provisions of the Law on political parties together form a system which as a whole is incompatible with Article 11 of the ECHR as interpreted by the ECtHR and the criteria adopted in 1999 by the Venice Commission and since endorsed by the Parliamentary Assembly of the Council of Europe.
107. The basic problem with the present Turkish rules on party closure is that the general threshold is too low, both for initiating procedures for and for prohibiting or dissolving parties. This is in itself in abstracto deviating from common European democratic standards, and it leads too easily to action that will be in breach of the ECHR, as demonstrated in the many Turkish cases before the European Court of Human Rights.
108. Because the substantial and procedural threshold for applying the Turkish rules on party prohibition or dissolution is so low, what should be an exceptional measure functions in fact as a regular one. This reduces the arena for democratic politics and widens the scope for constitutional adjudication on political issues. The scope of democratic politics is further eroded by the constitutional shielding of the first three articles of the Constitution, in such a way as to prevent the emergence of political programmes that question the principles laid down at the origin of the Turkish Republic, even if done in a peaceful and democratic manner.
109. The Venice Commission is of the opinion that within democratic Europe these strict limitations on the legitimate arena for democratic politics are particular to the Turkish constitutional system, and difficult to reconcile with basic European traditions for constitutional democracy.
110. The Venice Commission recognises and welcomes the fact that in recent years the rules on party prohibition in Turkey have been changed in such a way as to raise the threshold for dissolution. In the 2001 reform, Article 69 was amended to include the qualification that for a party to be in conflict with the criteria of Article 68 (4) the party must be a 'centre' for such activities. At the same time, the requirement of a 3/5 majority of the Constitutional Court for dissolving a political party was introduced into Article 149. This has shown itself to be an important reform, which was decisive for the outcome of the AK party case. While laudable, these reforms have not been sufficient to fully bridge the gap between the Turkish rules and the standards of the ECHR and the Venice Commission Guidelines.
111. Consequently, the Venice Commission is of the opinion that, although the 2001 revision was an important step in the right direction, it is still not sufficient to raise the general level of party protection in Turkey to that of the ECHR and the European common democratic standards. Further reform is necessary in order to achieve this, both on the substantive and the procedural side.
...”
VIOLATED_ARTICLES: 11
